         Case 1:21-cv-00040-CJN Document 41-1 Filed 06/23/21 Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA

 US DOMINION, INC., DOMINION                       )
 VOTING SYSTEMS, INC., and DOMINION                )
 VOTING SYSTEMS CORPORATION,                       )
                                                   )
        Plaintiffs,                                )
                                                   )
            v.                                     )      Case No. 1:21-cv-00040-CJN
                                                   )
 SIDNEY POWELL, SIDNEY POWELL,                     )
 P.C., and DEFENDING THE REPUBLIC,                 )
 INC.,                                             )
                                                   )
        Defendants.                                )

                     DECLARATION OF RODNEY A. SMOLLA
              IN SUPPORT OF MOTION FOR ADMISSION PRO HAC VICE

       Pursuant to Local Civil Rule 83.2(d) of the United States District Court for the District of

Columbia, I, Rodney A. Smolla, hereby declare:

       1.        My full name is Rodney Alan Smolla. I serve as co-counsel for plaintiffs US

Dominion, Inc., Dominion Voting Systems, Inc., and Dominion Voting Systems Corporation.

       2.        My office address is 4601 Concord Pike, Wilmington, Delaware, 19803. My

telephone number is (864) 373-3882.

       3.        I am a member in good standing of the State Bars of Delaware, Virginia, and

Illinois. I am also admitted to practice before the following courts:

                 The United States Supreme Court
                 The United States Court of Appeals for the District of Columbia Circuit
                 The United States Court of Appeals for the Second Circuit
                 The United States Court of Appeals for the Third Circuit
                 The United States Court of Appeals for the Fourth Circuit
                 The United States Court of Appeals for the Seventh Circuit
                 The United States Court of Appeals for the Ninth Circuit
                 The United States District Court for the Northern District of Illinois
                 The United States District Court for the Eastern District of Virginia
                 The United States District Court for the District of Delaware
         Case 1:21-cv-00040-CJN Document 41-1 Filed 06/23/21 Page 2 of 2




       4.      I certify that there are no pending disciplinary proceedings against me before any

bar, and I have not been disciplined by any bar in the past.

       5.      I was previously admitted pro hac vice in this Court in 2018 in Tah v. Global

Witness Publishing, Civil Action No. 1:18-cv-02109.

       6.      I do not practice law from an office located in the District of Columbia.

I certify under penalty of perjury that the information above is true and correct.

                                              /s/ Rodney A. Smolla

                                              Rodney A. Smolla June 23, 2021




                                                 2
